Case 9:20-cv-81205-RAR Document 65 Entered on FLSD Docket 08/03/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-cv-81205-RAR


   SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff

   vs.

   COMPLETE BUSINESS SOLUTION GROUP,
   INC. D/B/A PAR FUNDING, ET AL.,
         Defendant(s).
   _________________________________________/

                                    NOTICE OF APPEARANCE

         Daniel L. Rashbaum, Esq. hereby enters his appearance as counsel on behalf of Defendant

  Perry S. Abbonizio in the above-captioned matter, and respectfully requests that copies of all future

  pleadings, orders, and other papers be provided to the undersigned.

  Date: August 3, 2020

                                                        Respectfully submitted,

                                                        /s/ Daniel L. Rashbaum
                                                        Daniel L. Rashbaum
                                                        Fla Bar No. 75084

                                                        MARCUS NEIMAN RASHBAUM &
                                                        PINEIRO LLP
                                                        2 South Biscayne Boulevard, Suite 1750
                                                        Miami, Florida 33131
                                                        Telephone: (305) 400-4260
                                                        drashbaum@mnrlawfirm.com

                                                        Counsel for Perry S. Abbonizio
Case 9:20-cv-81205-RAR Document 65 Entered on FLSD Docket 08/03/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 3, 2020, a true and correct copy of the foregoing was

  served via CM/ECF on all counsel or parties of record.


                                                      By:    /s/ Daniel L. Rashbaum
                                                             Daniel L. Rashbaum




                                                 2
